 436DECISIONSOF NATIONAL LABOR RELATIONS BOARDFleet Transport Company,Inc. and Teamsters,Chauf-feurs&Helpers,Local UnionNo. 79,affiliated withInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America, Peti-tioner.Case 12-RC-3873April 18, 1972DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLERAND MEMBERSKENNEDY ANDPENELLOUpon a petition filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer C. W. Hunt, Jr.Thereafter, pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, and by direction of the Regional Di-rector for Region 12, this case was transferred to theNational Labor Relations Board for decision. TheEmployer t filed a brief and appendix; the Petitionerand the individual Intervenors 2 filed briefs, and theEmployer filed a reply brief.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaningof the Act and it will effectuate the policiesof the Act to assert jurisdiction herein.2. The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employerwithin the meaning of Section 9(c)(1) of the Act.4. The Petitionerseeks a unitof all local and longdis-tance drivers,including owner-operators, nonowner-drivers,mechanics and maintenance workers, ware-housemen, and laborers working at or out of theEmployer's Tampa, Florida,terminal.However, ithas indicated its willingness to proceed to an electionin any unit found appropriate by the Board. The Em-ployer, while conceding that it employs mechanics,iThe Employer's request for oral argument is hereby denied, as the record,including the briefs,adequately presents the issues and the positions of theparties.2Aircraft Service Transport,Inc., and 54 owner-operators (hereafter calledthe individual Intervenors)who have leased one or more tractors to theEmployer were permitted to intervene at the hearing to present their positionand introduce evidence.Aircraft Service Transport, which leases 7 tractorsto the Employer,has not filed a brief. Petitioner concedes that this is anindependent business entity and does not seek to representits drivers, whoare covered by a contract with another labor organizationmaintenance workers, and laborers among whom thedirection of an election would be appropriate, con-tends that the owner-operators who lease tractors toit are independent contractors and that the nonown-er-drivers are employees of independent contractors.The individual Intervenors agree with the Employer'sposition.The Employer, a Georgia corporation, is a motor-truck common carrier with its principal office inNashville, Tennessee, and facilities in Alabama, Flo-rida,Georgia, and Tennessee. Its terminal in Tampa,Florida, the only location involved herein, is engagedin the intrastate transportation of petroleum productsfor several large oil companies. It operates under Cer-tificates of Public Convenience and Necessity from,and is subject to the regulations of, the Florida PublicService Commission (FPSC). The safety regulationspromulgated by the Department of Transportation(D.O.T.) have been adopted by the FPSC except thata driver may be on duty for 15 hours per day and maydrive for 12 hours, whereas the D.O.T. regulationspermit only 10 hours of driving per day. Under theregulations of the FPSC, every driver must submit adaily driver's log and maintenance reports to the Em-ployer; before hauling any load, fill out a way billindicating the names of the carrier, the shipper, andthe consignee, the point of origin, and the destinationand describing the commodity being hauled; checkhis equipment every day before operating it; have thetruck thoroughly inspected at regular intervals;3 andreport accidents to the Employer. Every tractor musthave a decal displaying, in lettering of a prescribedsize, the Employer's name and certificate number. Atractor whichis leasedto the Employer may not, un-der the regulations of the FPSC, simultaneously beleased to another carrier, but some owner-operatorsleaseother tractors to other carriers, and a few drivefor other carriers aswell asfor the Employer.In 1968, in a prior proceeding 4 involving generallythe same parties, the Regional Director for Region 12found that the owner-operators were not independentcontractors, that nonowner-drivers and single owner-drivers who did not employ any other drivers to oper-ate their tractors were employees of the Employer,and that all multiple owners and those single-ownerdrivers who employed other drivers to operate theirtractorswere supervisors. The Board denied theEmployer's request for review, and an election wasconducted, which the Petitioner lost.In finding that the owner-drivers were notindependent contractors, the Regional Director inthat case relied primarily on the following factors: (1)the overall effect of the regulations of the Interstate7While the Employer has facilities to perform these inspections, manydrivers have them performed elsewhere.° Case 12-RC-2883 (not publishedin NLRBvolumes).196 NLRB No. 61 FLEET TRANSPORT COMPANY, INC.437Commerce Commission (ICC), with which driverswererequired by the lease to comply; (2) the leaseprovisions giving the Employer the exclusive use ofthe leased tractor and the authority to make all deci-sions as to consignors or consigneesand customerrelations; (3) the right of either party to terminate theleaseon 10 days' notice; (4) the fact that the rate ofcommissionpaid to the owner-operators and thecharges to customerswere established unilaterally bythe Employer, without any consultation with or ad-vice from the owner-operators; (5) the requirementthat the driversfile adriver's log and periodicmainte-nancereports with the Employer; (6) the requirementthat each tractor display the Employer's name andcertificate number; (7) the fact that the Employer hadissuedwarning slips and threatened to terminate driv-ers ifthey did not comply with the Employer's rules;(8) the fact that the Employer had terminated at leastone driver for failure to stop at railroad crossings; and(9) the fact that many of the owner-operators werepurchasing their tractors from the Employer or anaffiliated holding company on conditional sales con-tracts which provided that the tractors could be leasedonly to the Employer.Thereafter, the Employer made a number ofchanges inthe standardleaseagreement. Thus, aclauseallowing the Employer to make all decisions asto consignors,consignees,and customer relations andto designate which of its trailers would be used byeach driver was deleted; the new lease provides thatthe owner-operator (referred to as "Contractor," rath-er than "Owner" as in the old lease) "shall direct itsoperation in all respects including but not limited to... rejection of any loads, and the choice of any . ..available tank trailers, days of operation, lawfulroutes, points of service or repair of equipment, reststops, etc." A clause providing that, when not in usefor the Employer, the tractor could be operated only"for the purpose of effecting repairs or parking orstoring the tractor" has been deleted; the new leaserequires the owner-operator to carry, at his own ex-pense,"bobtail"insurancecovering the tractor whenit is operated without one of the Employer's tanktrailers.5Also deleted were clauses stating that thetractor, when pulling one of the Employer's trailers,would be "under the direct control of the [Employer]... to the extent necessary to satisfactorily effect thecarriage of products," and that the tractor must belettered and painted "as prescribed by the [Employ-er]."Certain terms of the lease have not been changed.Paragraph 2(b) of the newlease, like paragraph 6 ofsUnder Florida law, the Employer could be held liable for damages result-mg from anaccident involving a leased tractor even if it were not being usedon the Employer's businessat the tune of the accident.the old lease, declares that the parties intend that the"Contractor" be an independent contractor, "subjectto the [Employer] merely as to the results to be accom-plished and not as to the means and methods foraccomplishing the results." Both are effective for aperiod of 3 months and from month to month there-after unless canceled by either party on 10 days' no-tice prior to the end of any monthly period, but theowner-operator must pay all indebtedness due theEmployer as a condition precedent to termination.The owner-operator is still required to comply with allapplicable Federal, state, and local laws and regula-tions, including the rules and regulations of the D.O.T., the ICC, and the FPSC and Public Utilities Com-mission;to pay all compensation of any driversemployed to operate the truck, as well as all taxes,charges, benefits,claims,and liabilities arising out oftheir employment; and to furnish the Employer withcopies of the Workmen's Compensation and otherinsurance policies required by government regulatoryagencies.The oldleaseprovided that the Employer wouldpay the owner-operator 60 percent of the gross reve-nue when the tractor pulled one of the Employer'strailers.However, owner-operators financing the pur-chase of their tractors through the Employer under aconditional sales contract would receive only 20 per-cent of the gross revenue until the purchase price hadbeen fully paid. Approximately 40 percent of the own-er-operators finance the purchase of their tractorsthrough the Employer; they are now given advancestwice each month of 22 percent of the gross revenue,with no deductions for taxes or social security. Own-er-operators who work on "incentive units," where theEmployer has given the shipper a discount of 15 per-cent, are now paid 65 percent of the gross revenue.The owners of tractors financed through the Employ-er are required to maintain a $2,000 deposit with theEmployer until the purchase price is fully paid.A driver of an "incentive unit" will haul exclusivelyfor a particular shipper (usually a major oil company),which receives a 15-percent discount from the prevail-ing trucking rates and guarantees payment for 100hours of work per week, whether or not required. Thetrailer in such a unit has the shipper's name on it, andboth the tractor and the trailer may be painted withthe same colors as units owned and operated by theshipper. However, the Employer does not require thatthe tractors be a particular color, and some multiple-owners use several different colors. Some drivers of"incentive units" report directly to the shipper forassignmentsand instructions and report to theEmployer's terminal only to turn in their previousday's bills of lading, way bills, and logs. Drivers of"dedicated units" also drive exclusively for one ship-per and operate in substantially the samemanner as 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers of "incentiveunits," except that their commi,-sion is60, rather than 65, percent of gross revenues,and the shipper does not receive a discount and doesnot guaranteea particular number of hours of workper week.Approximately 60 percent of the drivers are nor-mally dispatched from the Employer's terminal, al-though some of these receive additionalassignmentsfromconsignees.When business is slow, an effort ismade to spread the available work among the owner-operators.Normally, however, dispatching is on a"first-come, first-served" basis. A driver who refusesone load will not be given the first opportunity to takethe next load. However, it is clear that the Employerdoes not otherwise discipline drivers who refuseloads; on one recent occasion, several drivers in suc-cessionrejected a load, and the Employer did not takeany actionagainstthem or - threaten to do so. Oneowner-operator testified that he would discharge adriver who repeatedly turned down loads and that he,rather than the Employer, would make this decision.The Employersometimesadvertises for "inde-pendent contractors" in newspapers or on the ra-dio.When the driverseeksemployment, whether ornot as an owner,he is asked to fill out an applicationform entitled "Request for Qualification and Certifi-cation" which contains questions concerning,interalia,the applicant's previous employment, driver's li-cense,prior convictions, accident record, and drivingexperience. This information is required by the reg-ulations of the FPSC. The application forms are kepton file and are made available to owner-operatorswho are seeking additional drivers. The Employer re-quires all drivers to have experience in handling trac-tor-trailersand know how to handle dangerousarticles.Under the FPSC regulations, each applicantmustbe given a test to determine his driving abilityand his ability to inspect equipment and hook andunhook a unit. These tests may be administered by adriver-trainer employed by the Employer 6 or by oneof the owner-operators, who then reports in writing tothe Employer whether or not the driver is qualified.His recommendation is followed unless the driver ap-peals anadverse decision, in which case the terminalmanager, the district supervisor, or the vice presidentin charge of operations conducts an independent in-6 Petitioner contends that this individual-the only driver admittedly em-ployed bythe Employer-should be excluded from the bargaining unit as asupervisor,since he effectively recommends the hiringof new drivers TheEmployer takes no position as to his unit placement,but denies that he is asupervisor.In view of our findinginfrathatthe owner-operators areindependent contractors,the drivers whose hiring the driver-trainer recom-mends are not employees of the EmployerAccordingly,we find that thedriver-trainer is not a supervisor in his relationship with the Employer, theonly relationship relevant here,and include him in the unithereinafter foundappropriateEureka Newspaper, Inc,154 NLRB1181, 1185, and cases citedtherein.vestigation of the driver's qualifications. A drivermust be approved by the owner as well as by theEmployer. In severalcases, a driver terminated by oneowner-operator has gone to work for another.Each owner-operator determines the rates of payand fringe benefits of his drivers; these are notuniform. The owner-operators actually pay the driv-ers, compute their withholding tax and social securitypayments, and are listed as the employer on the driv-ers'W-2 forms. Owners have the option of coveringtheir drivers under certain employer benefits; approx-imately 80 to 90 percent of the drivers are covered bythe Employer's group hospitalization, medical, andlife insurance program, and 95 to 96 percent are underthe Employer's group Workmen's Compensation pol-icy.The Employer informs the owner-operators of cus-tomer complaints concerning a driver but does notrequest his discharge. It keeps records of drivers' acci-dents, and tells an owner-operator when a driver ap-pears to be accident-prone, but has no rule that adrivermust be discharged after a given number ofaccidents. Thus, one owner-operator who has hadthree accidents is still driving for the Employer. Onthe other hand, one driver was terminated by an own-er-operator for wrecking a tractor twice within 6months.A number of the Employer's supervisors observedrivers on the road and report,inter alia,whether thevehicle is clean and is being operated in a safe man-ner. FPSC inspectors and members of the FloridaTrucking Association (the Employer is not a member)make safety checks on vehicles and inform the Em-ployer of any defect; a vehicle with a serious defectmay not be used again until it is repaired. The Em-ployer repairs the trailers, but the owner-operator hasthe tractor repaired if the Employer's inspection re-veals that repairs are necessary. The owner-operatorsdetermine where to have the repairs made; some ofthem operate their own repair shops. While the Em-ployer requests that owner-operators purchase fuel atits terminal and tires from its customers, not all ofthem do so. In any event, they may not charge theirpurchases to the Employer's account without an ap-proved purchase order from the Employer; a decal onthe back of the tractor so states. The drivers are re-quested to wash vehicles in the Employer's facilitiesdaily, but are not diciplined for failure to do so. TheEmployer lends a "yard-horse" tractor, free of charge,to an owner-operator whose vehicle is out of serviceand furnishes emergencyservices,such as repairingtires or replacing a driver who becomes ill on a run.The Employer conducts safety meetings but doesnot require that drivers attend. Each owner-operatorhas his own work rules. The Employer does not disci-pline drivers for violations of the rules of the state FLEET TRANSPORT COMPANY, INC.439regulatory agency. If a driver is fined for carrying anoverweight load, the Employer will pay the fine if theoverload was due to its mistake. The Employer doesnot prescribe a particular uniform. While the Employ-er does not tell drivers what routes to use, it doesinform them that they may not use certain bridgesbecause of weight restrictions imposed by state law.An owner-operator notifies the Employer when heintends to take time off, but the Employer has nevertold anyone that he could not do so. When a tractoris not being used in the Employer's business, the own-er-operator may take it home, and many of them do.The Employer has requested that owner-operatorsleave duplicate keys to their tractors in its dispatchoffice, so that, if stored in its yard, they can be movedor unhooked from a trailer in an emergency, but themajority of the owner-operators have not done this.Each owner-operator decides how many days perweek and how many hours per day his tractor will beoperated. The owner-operators' earnings are also af-fected by such factors as spillage. Those who havepumps on their tractors receive a percentage of thepumping charge when the oil is pumped into contain-ers at the consignee's place of business; most owner-operators have placed their pumps on their tractors,but the Employer does not require this. An owner-operator may obtain additional work from a consig-nee by giving good service; some owner-operatorshave left the Employer but continued their relation-ships with the consignees, thereby causing a loss ofbusiness for the Employer. Some individuals drivingfor one owner have gone over to another. A numberof the present owner-operators formerly drove forother owners.In determining whether an individual is an employ-ee or an independent contractor, the Board has con-sistently applied the common law right-of-controltest.Under this test, an employer-employee relation-ship exists when the employer reserves the right tocontrol not only the ends to be achieved, but also themeans to be used in achieving such ends. On the otherhand, where control is reserved only as to the resultsought, an independent contractor relationship exists.The resolution of this question depends on the factsof each case, with no one factor being determinative.In this case, we are of the opinion that the owner-operators are independent contractors rather thanemployees of the Employer. We note, in particular,that a number of provisions in the lease at the time ofthe Regional Director's prior decision, and relied onby him to show the Employer's control over the man-ner of making deliveries, have been deleted oramended and that the record shows that the Employerdoes not, in practice, exercise control comparable tothat relied on by the Regional Director in 1968. Theowner-operator, rather than the Employer, now de-termines what days and hours to work, what routes touse, where to have repairs made and purchase fuel,and where to park his tractor when it is not in use. Heis free to refuse loads without penalty and to decidewhether to hire or fire a driver, what work rules toimpose on his drivers, and what rates of pay andfringe benefits the drivers will receive. Essentially theonly indicia of control over the means of deliveringpetroleum still retained by the Employer are thoserequired by the FPSC.7In view of the above facts, we conclude that allowner-operators are independent contractors andthatthenonowner-driversareemployeesofindependent contractors rather than of the Employer.Accordingly, we shall exclude the owner-operatorsand nonowner-drivers from the unit hereinafter foundappropriate.We find that the following employees of the Em-ployer constitute a unit B appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act:All employees of the Employer at its Tampa,Florida, terminal, including mechanics, mainte-nance workers, laborers, the driver-trainer, thegrounds maintenance man, and the nighttimeserviceman; but excluding owner-operatorsnonowner-drivers, dispatchers, the Florida dis-trict supervisor, the terminal manager, the shopforeman, office clerical employees, guards, andsupervisors as defined in the Act.[DirectionofElection andExcelsiorfootnoteomitted from publication.]7 In our view, the kind of termination clause used in the lease herein, whichgives the Employer an option to terminate by giving notice at specifiedintervals, with automatic renewal of the lease if the option is not exercised,is entirely consistent with independent contractor status.Likewise,the factthat the Employer unilaterally determined the rates of commission paid toowner-operators and the terms of the lease may show that the Employer'sbargaining power is vastly superior to that of any owner-operator, but suchinequality of bargaining power is not peculiar to an employer-employeerelationship.s In accordance with the stipulation of the parties,we shall include thegrounds maintenance man and the nighttime service man and exclude thedispatchers. The parties also stipulated that the Florida district supervisor,the terminal manager, andthe shopforeman are supervisors.Accordingly,we shall exclude them from the unit While the petition describes the request-ed unit as including warehousemen,it appearsthatthere are no employeesin this category at the Tampa terminal.